Citation Nr: 1710168	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and an anxiety disorder, and to include as secondary to service-connected diabetes mellitus, type II. 

2. Entitlement to service connection for cervical myositis. 

3. Entitlement to an increased disability rating for herniated nucleus pulpous, with a history of lumbar laminectomy and lumbar myositis, currently evaluated as 20 percent disabling from July 16, 2003; 100 percent disabling from March 22, 2016; and 40 percent disabling from June 1, 2016.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO), as set forth in greater detail below.

A January 2004 rating decision by the RO in San Juan, Puerto Rico, confirmed and continued the prior denial of the Veteran's claim for entitlement to service connection for herniated nucleus pulposus. However, the Veteran's claim was reopened in a July 2006 Board decision, upon the Board's determination that sufficiently new and material evidence had been received. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016). In an April 2007 rating decision by the Appeals Management Center (AMC) in Washington, DC, the Veteran was awarded a 10 percent initial disability rating, effective July 16, 2003. In an April 2008 rating decision by the RO in St. Petersburg, Florida, the Veteran's initial disability rating was increased to 20 percent. Further, in a June 2016 rating decision by the RO in San Juan, Puerto Rico, the Veteran was awarded a 100 percent disability rating, effective March 22, 2016, and a 40 percent disability rating, effective June 1, 2016.

The April 2008 rating decision by the RO in St. Petersburg, Florida, additionally declined to reopen the Veteran's claim for entitlement to service connection for anxiety, on the basis that no new and material evidence had been received. In a July 2010 Board decision, the Veteran's claim was expanded to include all psychiatric disabilities, as stated on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


Finally, an August 2013 rating decision by the RO in San Juan, Puerto Rico, denied the Veteran's claim for entitlement to service connection for cervical myositis

Jurisdiction of the Veteran's case currently rests with the RO in San Juan, Puerto Rico. 

Additionally, the Board notes that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was certified to the Board in July 2016. However, review of the record indicates that the Veteran was awarded entitlement to a TDIU, effective February 8, 2012, in a June 2016 rating decision. As the benefit sought has been granted and the Veteran has not indicated dissatisfaction with this decision, this matter is not before the Board at this time. 

As it relates to the Veteran's claim for entitlement to service connection for cervical myositis, the substantive appeal dated September 2015 included a request for a travel board hearing. The Veteran subsequently withdrew this request in May 2016. See 38 C.F.R. § 20.704(e) (2016).

The Veteran has experienced multiple changes in representation throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2016). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2016). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2016). Here, the Veteran's most recent VA Form 21-22, dated September 2015, appoints The American Legion as his representative. As such, all previous powers of attorney have been revoked.   

Additionally, the following three claims have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pterygium of the eyes (raised in a December 2012 claim); (2) entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus, type II (raised in a September 2015 claim); and (3) entitlement to service connection for bilateral foot fungus, to include as secondary to diabetes mellitus, type II (raised in a September 2015 claim). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased disability rating for herniated nucleus pulpous is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During a May 2016 Decision Review Officer (DRO) hearing and in an accompanying written statement, the Veteran indicated that he wished to withdraw the issues of whether new and material evidence had been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for cervical myositis; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for the withdrawal of the issue of entitlement to service connection for cervical myositis have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter. 38 C.F.R. § 20.204 (2016). A withdrawal of an appeal is effective when received. 38 C.F.R. § 20.204(b)(3) (2016).

During a May 2016 DRO hearing and in an accompanying written statement, the Veteran indicated that he wished to withdraw the matters of whether new and material evidence had been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, and of entitlement to service connection for cervical myositis. Such withdrawals were requested prior to the promulgation of a Board decision on these matters. Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The appeal seeking to reopen a claim for entitlement to service connection for an acquired psychiatric disability is dismissed. 

The appeal seeking entitlement to service connection for cervical myositis is dismissed. 




REMAND

The Veteran is currently seeking entitlement to an increased disability rating for herniated nucleus pulpous. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim. 

To that end, the Board notes that the Veteran most recently underwent relevant VA examinations in February and May 2016. However, in a recent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include testing for pain on both active and passive motion, in weightbearing and non-weightbearing. Correia v. McDonald, 28 Vet. App. 158 (2016). Review of the Veteran's recent examinations reveals that said testing was not properly conducted, as the examination reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing. In addition, the examiners did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary. Therefore, a remand is now required such that an adequate VA examination, compliant with the standards enunciated above, may be conducted. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Said remand further provides the opportunity for VA to solicit additional evidence that may be pertinent to the Veteran's claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). Here, the record reflects that the Veteran's application for disability retirement was approved by the Office of Personnel Management (OPM) in March 2003. However, the nature of the Veteran's claimed disability is unclear from the evidence of record, which is partially illegible and appears to be incomplete. Although VA has attempted to secure complete records from OPM on prior occasions, the Board finds that an additional attempt is now warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all records pertaining to the Veteran's grant of disability retirement from OPM in March 2003. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected herniated nucleus pulpous. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving herniated nucleus pulpous should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected herniated nucleus pulpous, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's herniated nucleus pulpous could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


